UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6353



WAYNE A. BROWN,

                                              Plaintiff - Appellant,

          versus


DOCTOR   KOLOUGO;   MARY   TARANASKI,   Health
Services Administrator; HAMPTON ROADS REGIONAL
JAIL; J. JONES, Registered Nurse,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-02-897-3)


Submitted:   May 15, 2003                     Decided:   May 27, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wayne A. Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wayne A. Brown appeals the district court’s order dismissing

his 42 U.S.C. § 1983 (2000) complaint without prejudice for failure

to pay the initial partial filing fee as ordered.   We have reviewed

the record and find no reversible error. Accordingly, we affirm for

the reasons stated by the district court.    See Brown v. Kolougo,

No. CA-02-897-3 (E.D. Va. Feb. 5, 2003).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                2